Case 8:20-cv-00043-SB-ADS Document 190-17 Filed 05/14/21 Page 1 of 3 Page ID
                                 #:2753




  Summary Judgment Ex. 2
 Case 8:20-cv-00043-SB-ADS Document 190-17 Filed 05/14/21 Page 2 of 3 Page ID
                                  #:2754



1                    DECLARATION OF KENNETH LAWSON
2
3          I, Kenneth Lawson, pursuant to 28 U.S.C. § 1746, hereby declare the
4    following:
5          1.     My name is Kenneth Lawson. I live in Los Angeles, California.
6    The following facts are known to me personally and if called as a witness I
7    could and would competently testify to them.
8          2.     In this action, the Bureau of Consumer Financial Protection named
9    as defendants several businesses that offered services to consumers with student
10   loans, including Docu Prep Center, Inc. and Document Preparation Services, LP
11   (collectively, “Docu Prep Center”).
12         3.     I am familiar with Docu Prep Center because of investments I
13   made in it through XO Media, LLC (“XO Media”), of which I am the majority
14   member. Between 2015 and 2018, XO Media was a limited partner in
15   Document Preparation Services, LP.
16         4.     By reason of my position as the majority member of XO Media
17   and XO Media’s position as a limited partner in Docu Prep Center, I am
18   qualified to certify the authenticity of certain business records of Docu Prep
19   Center submitted with this declaration.
20         5.     Between 2015 and 2018, as part of its regularly conducted
21   activities, Docu Prep Center’s managers and limited partners sent and received
22   emails regarding the company’s business. During that period, I sent and
23   received such emails using the email address ken@kenlawson.com. I also kept
24   such emails as a regular practice.
25         6.     Exhibits 1, 2, 3, 4, and 5 are true and correct copies of emails that I
26   sent or received at the email address ken@kenlawson.com in 2015 and 2016.
27
28
                                DECLARATION OF KENNETH LAWSON
                                               1
Case 8:20-cv-00043-SB-ADS Document 190-17 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:2755




           7.     The emails in Exhibits 1, 2, 3, 4, and 5 are records of regularly
 2   conducted activitv that were made at or near the time of the occurrence of the
 3 matters set forth in the emails by a person with knowledge of those matters.
 4         8,     The email string in Exhibit I inc.:ludes an email from Tom Chou,
 5   who was a limiteJ partner in Docu Prep Center and who at the time of the email
 6   was solicitmg investments in Docu Prep Center. Because of his position, Chou
 7   had knowledge of the matters described in his email in Exhibit I .
 8         9.     The email string in Exhibit 2 and the emails in Exhibits 3 and 4
 9   contain emails from David Sklar. At the time of the emails, Sklar was the chief
JO executive officer of Docu Prep Center. Because of his posjtion and
Il   responsibilities at Docu Prep Center, Sklar bad knowledge of the matters
12   described in his emaiJs in Exhibits 2, 3, and 4. In addition. because of his
13   position, Chou had knowledge of the matters described in his email in
14   Exhibit 2.
15         l 0.   The email string in Ex.hi bit 5 contains an email from Mike van
16   Loon, who owned part of XO Media and who worked with Docu Prep Center
17   on its financial reporting. The email string in Exhibit 5 also contains an email
18   from Brad Brigante, who held a lmuted partnership interest in Docu Prep
19   Center and who at times acted as an attorney for Docu Prep Center. By reason
20   of their positions and respons1bilitics, van Loon and Brigante had knowledge of
21   the matters described in their respective emajls i.n Exhibit 5_
22
23   [ declare under penalty of perjury that the foregoing is true and correct.
24   Executed on [DATE] at Los Angeles, CA.
25                J/1/1011
26
27                                                         Kenneth Lawson
28
                                DF.<'1.AllATIO"\ OF K t-:\N lffll L\\\SON
                                                   2
